Citation Nr: 1627988	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for sleep problems, to include sleep apnea.

2.  Entitlement to service connection for sleep problems, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1971 to May 1974, and from January 1991 to April 1991, and from September 2001 to June 2002, and from March 2003 to August 2003.  The Veteran had service in the Persian Gulf from January 1991 until April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) in New Orleans, Louisiana.  In October 2006, the RO notified the Veteran that his claim was denied to reopen entitlement to service connection for sleep problems.  Subsequently, the Veteran's claim was transferred to the RO in Winston-Salem, North Carolina.

In July 2015, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in July 2015 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The issue of service connection for sleep problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2000 RO decision that denied service connection for sleep problems was not appealed and the decision became final.

2.  New and material evidence has been received since the June 2000 decision to substantiate the claim of entitlement to service connection for sleep problems.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the Veteran's claim of entitlement to service connection for sleep problems is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria to reopen the service connection claim for sleep problems have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  To the extent that the Board is reopening the claim of service connection for sleep problems, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for sleep problems in April 2000.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for sleep problems.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a June 2000 rating decision on the grounds that there was no evidence that the Veteran had a current diagnosis for a sleep problem or that it was shown to be related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of an in-service injury and a nexus for this disorder.  This evidence includes service treatment records from a later period of service that documents "frequent sleep trouble" and was not previously associated with the claims file as well as a private treatment record from October 2002 that contains a diagnosis for obstructive sleep apnea.  This evidence had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for sleep problems, to include sleep apnea.


ORDER

New and material evidence has been received to reopen the claim of service connection for sleep problems, to include sleep apnea.


REMAND

Unfortunately, the Veteran's service connection claim for sleep problems must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran reports that he began having trouble sleeping in 1991 when he was deployed in Bahrain.  The evidence of record contains a private treatment record from October 2002 that contains a diagnosis for sleep apnea and a Persian Gulf Registry record from August 1993 that notes "fatigue and difficulty sleeping".  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed sleep problems.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his sleep problems. The examiner is asked to review the claims file prior to the examination, including medical records and personal statements, and to support all rendered opinions with an explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).

After reviewing the file the examiner is asked to provide opinions on the following:

a) Clarify the current diagnosis or diagnoses related to the Veteran's complaints of trouble sleeping.  The examiner should specifically discuss whether there is a sleep disorder other than the diagnosed sleep apnea.

b)  For any diagnosed sleep disorder, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sleep condition is related to the Veteran's active service from February 1971 to May 1974.  

c) For any diagnosed sleep disorder, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sleep condition is related to the Veteran's active service from January 1991 to April 1991.  
The examiner should specifically comment on the lay report as to the onset of symptoms in March 1991.

d) Whether there is clear and unmistakable evidence the diagnosed sleep disorder preexisted the Veteran's service from September 2001 to June 2002?

e) If the sleep disorder clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from September 2001 to June 2002? In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

f) If the disorder did not clearly and unmistakably preexist service and/or clearly and unmistakably was not aggravated by service, is it at least as likely as not the condition is related to his service from September 2001 to June 2002?

g) Whether there is clear and unmistakable evidence the diagnosed sleep disorder preexisted the Veteran's service from March 2003 to August 2003?

h) If the sleep disorder clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from March 2003 to August 2003?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

i) If the disorder did not clearly and unmistakably preexist service and/or clearly and unmistakably was not aggravated by service, is it at least as likely as not the condition is related to his service from September 2001 to June 2002?

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


